Citation Nr: 0734160	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  02-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for laryngitis.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for pharyngitis.

7.  Entitlement to an initial increased (compensable) 
disability rating for hemorrhoids.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2007, the veteran testified at a hearing over which 
the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with 
the veteran's claims file.


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not shown in active 
service or for many years thereafter; nor was a psychosis 
shown to be manifested to a compensable degree during the 
first post-service year.

2.  The veteran has not been diagnosed with PTSD.

3.  Chronic respiratory disorders, manifested by bronchial 
asthma, laryngitis, bronchitis, sinusitis, and pharyngitis, 
were not shown in service.

4.  The veteran's current respiratory disorder is unrelated 
to service.

5.  One non-thrombotic, hemorrhoid with some intermittent 
bleeding has been shown, but no fecal leakage, fissures, or 
anemia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for service connection for bronchial asthma, 
laryngitis, bronchitis, sinusitis, and pharyngitis, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

3.  The criteria for an initial increased (compensable) 
disability rating for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In February 2001 and May 2001, prior to the initial 
adjudication of the veteran's service connection claims, he 
was notified of the evidence not of record that was necessary 
to substantiate the claims.  He was told what information 
that he needed to provide, and was information and evidence 
that VA would attempt to obtain.  

As to the issue of an increased disability rating for the 
service-connected hemorrhoids, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in February 2005 and October 2006, he was 
provided notice of information required to substantiate all 
his claims, to include that for a greater disability rating.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letter 
dated in October 2006.  Nevertheless, there is no prejudice 
in issuing a final decision because the preponderance of the 
evidence is against the claims.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The veteran's relevant service, VA, and private medical 
treatment records have been obtained, as discussed below.  
The veteran indicated on several occasions that he had been 
treated by two private physicians, J. Free, M.D., and C. 
Arnold, M.D., following his discharge from service.  The RO's 
efforts to obtain records from these specified physicians 
were unsuccessful, and the veteran has conceded that they are 
deceased and their records are apparently no longer 
available.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in August 2002 and April 2005.  

The examinations were thorough in nature, based upon a review 
of the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection for an Acquired Psychiatric Disorder

The veteran requests service connection for a psychiatric 
disorder, to include PTSD.  Because the preponderance of 
competent medical opinion does not indicate that he has such 
a disorder that was caused by his period of active service, 
the claim will be denied.  

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

Although not shown in service, service connection may still 
be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may be also 
granted for any disease first diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2007), 
as determined through recognized military citations or other 
service department evidence.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In statements submitted to the RO, and during a personal 
hearing before a hearing officer of the RO conducted in 
January 2004, the veteran asserted that he experienced 
stressful events during service which resulted in a current 
psychiatric disorder.  These events included being in close 
proximity to the Soviet Union with the threat of being 
attacked during the Cuban Missile Crisis; seeing U.S. 
airplanes come back from Vietnam all shot up; and being in 
Anchorage, Alaska, during a severe earthquake.

A review of the veteran's service medical record reveals that 
there is no evidence of a psychiatric disorder during his 
period of active service.  A discharge report of medical 
examination dated in July 1965 shows that clinical 
psychiatric evaluation was normal with no specified 
personality deviation.  The accompanying report of medical 
history completed by the veteran shows that he indicated he 
had never had depression, excessive worry, or nervous trouble 
of any sort.

Thereafter, a VA examination report dated in August 2002 
shows that his entire claims file was reviewed by the 
examiner in conjunction with conducting the examination.  The 
veteran indicated that the had been undergoing no specific 
mental health treatment.  He described experiencing excessive 
worry over a  respiratory disorder along with difficulty 
sleeping.  He added that he had anxiety which had been rather 
constant since his discharge from service and had increased 
in severity with age.  

The examiner indicated that the veteran described general 
situations while in service that were extremely stressful, 
including his activities during the Cuban Missile Crisis and 
the general intensity that occurred during the Cold War.  He 
also was in a fairly active situation at Alaska during an 
apparent emergency that he describes during the "Alaskan 
earthquake."  However, the examiner related that there was 
no combat experience noted, and no specific event that the 
veteran experienced with extreme terror and fear of death.  
As such, the initial diagnostic criteria for PTSD were said 
not to have been met.  

Further, there were no specific intrusive recollections, but 
rather a more vague worry, and preoccupation with physical 
concerns that he described as beginning during service.  The 
diagnosis was anxiety disorder, not otherwise specified, and 
rule out generalized anxiety disorder.

VA outpatient treatment records dated from February 2005 to 
May 2006 shows that the veteran was treated intermittently 
for symptoms associated with an anxiety disorder, not 
otherwise specified.

During his July 2007 Travel Board hearing, the veteran 
testified that he continued to experience symptoms associated 
with a psychiatric disorder.  He reiterated inservice 
stressful events which included being stationed in Alaska in 
close proximity to the Soviet Union with the threat of being 
attacked during the Cuban Missile Crisis; seeing U.S. 
airplanes come back from Vietnam all shot up; and being in 
Anchorage, Alaska, during a severe earthquake.  The veteran 
did concede that he had not been diagnosed with PTSD.

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

Initially, there is no current medical diagnosis of PTSD of 
record in accordance with 38 C.F.R. § 4.125.  The Board has 
considered the statements and testimony of the veteran during 
his hearings; however, finds that the medical evidence, 
particularly the August 2002 VA examination report, fails to 
established that the veteran has a current diagnosis of PTSD.  
This report was definitive and based upon examination of the 
veteran and a complete review of his claims file.  It is, 
therefore, found to carry great probative weight.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Accordingly, absent the existence of PTSD, entitlement to 
service connection for this disorder cannot be awarded.  In 
short, the preponderance of the evidence is against the 
veteran's claim for PTSD, and the appeal is denied.

With regard to the issue of any other psychiatric disorder, 
to include the currently-diagnosed anxiety disorder, the 
competent evidence of record has shown that the veteran was 
not treated with symptoms associated with anxiety during his 
period of active service.  The July 1965 separation 
examination report is entirely negative for any symptoms 
associated with a psychiatric disorder and weights heavily 
against the claim.  Moreover, in his Report of Medical 
History, he indicated that he had never had depression, 
excessive worry, or nervous trouble of any sort.  

This evidence is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining his 
then-physical condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  

The first post-service evidence of a diagnosed psychiatric 
disorder was not until an August 2002 VA examination, more 
than 37 years following discharge from service.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Next, the competent evidence of record does not suggest that 
the veteran's current psychiatric disorder was caused by his 
period of service.  Specifically, no treating physician has 
established a relationship between the veteran's current 
complaints and active duty.  The August 2002 examiner 
reflected that the veteran's anxiety and depression involved 
his preoccupation with his health, which the veteran 
attributed to beginning during active duty.  Nonetheless, as 
the evidence of record has not established a nexus between 
the events in-service and the presently-diagnosed anxiety 
disorder, service connection must be denied.  See Hickson, 12 
Vet. App. at 253.

Further, there is no indication that the veteran had a 
diagnosis of a psychosis which had become manifested to a 
compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection for a psychosis on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has considered the written statements and sworn 
testimony of the veteran in support of his claim that he has 
a psychiatric disorder as a result of service.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In essence, the veteran developed an anxiety disorder nearly 
40 years after service separation.  The focus of his 
anxieties include a preoccupation with current medical 
problems, as well as thoughts about certain events during his 
period of service.  As noted above, establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  

In this case, the veteran has a diagnosis of anxiety disorder 
but he is not competent to establish that his disorder was 
incurred in service.  Further, there is no medical evidence 
of a nexus between his active duty and current anxiety.  That 
his anxiety now focuses, in part, on perceived dangers during 
service is not sufficient to establish that his anxiety 
disorder is related to service.  

Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, is 
denied.  Although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Service Connection for Bronchial Asthma

The veteran seeks service connection for bronchial asthma.  
He specifically asserts that the residuals of pre-existing 
bronchial asthma were aggravated during his period of active 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal is denied.

As noted above, to establish service connection for a claimed 
disability, the evidence must demonstrate that a disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for bronchiectasis when found disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Since bronchiectasis was neither 
shown in service nor is shown now, these provisions are not 
for application. 

Further, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b). A veteran who served during a period of war, as 
the appellant here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the veteran later complains.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  Of particular relevance in this matter, 
the regulation provides that a "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 relative to claims for 
service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress" of the pre-existing condition.  38 U.S.C. 
§ 1153.  

If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for service connection.  
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322.

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. 
§ 1153; see also 38 C.F.R. § 3.306 (2007); Jensen, 19 F.3d at 
1417; Wagner, 370 F.3d at 1096.

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

A review of the veteran's service medical records reveals 
that his enlistment report of medical examination dated in 
August 1961 shows that upon clinical evaluation, his lungs 
and chest were normal.  The associated report of medical 
history, however, shows that the veteran indicated having had 
a history of asthma.

The record does not indicate that the veteran entered active 
duty in August 1961 with pre-existing bronchial asthma.  
Instead, the clinical evidence, specifically generated with a 
view toward ascertaining the veteran's medical suitability 
for such training and therefore akin to that which is 
generally accorded a high degree of probative value in the 
law, indicated that he had a history of bronchial asthma, 
with no recent symptoms.  See Rucker, 10 Vet. App. at 73.

A report of medical examination dated in February 1963 shows 
that upon clinical evaluation, his lungs and chest were 
normal.  The examiner noted that the veteran had asthma in 
childhood with was treated, with no trouble since and no 
complications or sequela.  The associated report of medical 
history shows that the veteran indicated having had a history 
of asthma.

The veteran's July 1965 report of medical examination shows 
that upon clinical evaluation, his lungs and chest were 
normal.  The examiner noted that the veteran had asthma in 
childhood with no complications or sequela.  X-rays of the 
chest showed no significant abnormality.  The associated 
report of medical history shows that the veteran indicated 
having had a history of asthma.

Subsequent to service, a private medical record from H. M. 
Kaplan, M.D., dated in August 1995 shows that while being 
examined for allergies, the veteran was diagnosed with a 
prior history of bronchial asthma.

A VA examination report dated in August 2002 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination.  The veteran 
reported a history of bronchial asthma.  The diagnosis, in 
pertinent part, was bronchial asthma.

During his July 2007 Travel Board hearing, the veteran 
testified that he had first been diagnosed with asthma during 
his period of active service.  He indicated that he was 
treated for bronchial asthma in February 1963.  He reported 
that following service he had been treated for bronchial 
asthma by Drs. Free and Arnold, but those records were not 
available.  He added that he continued to experience symptoms 
associated with bronchial asthma and was taking appropriate 
medication for its treatment.

In light of the foregoing, the Board finds that the evidence 
establishes that although the veteran entered service with a 
notation of a history of bronchial asthma, his August 1961 
entrance examination report established that such findings 
were indicative of a medical history, and the veteran did not 
have symptoms associated with bronchial asthma at the time he 
entered active service.  38 C.F.R. § 3.304(b) (2007) (a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.).  Therefore, the claimant is presumed to 
have entered service in sound condition.  38 U.S.C.A. § 1111, 
1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Having found that the veteran was in sound physical condition 
at the time he entered service, the Board's inquiry must then 
ascertain whether the veteran incurred such a disorder as a 
result of any incident of military service.  The 
preponderance of the competent evidence does not support such 
a finding.

The veteran's service medical records are negative for a 
diagnosis of bronchial asthma during his period of active 
service.  The extent of evidence of bronchial asthma during 
service was solely a continued notation of a childhood 
history of bronchial asthma with no complications or sequela.

Although the veteran reported that he was treated for 
bronchial asthma by his private physicians following service 
(records not available), the first confirmed evidence of 
bronchial asthma following service was noted in the August 
1995 records from Dr. Kaplan, which also merely reflected a 
prior history but no current symptoms.  As noted above, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson, 230 
F.3d at 1333.

Significantly, the absence of complaints of, treatment for, 
or diagnosis of asthma in the service medical records or of 
persistent symptoms of the claimed disability between 
separation from service and August 1995 constitutes negative 
evidence tending to disprove the assertion that the veteran 
was disabled from any disease or injury during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

The Board concludes that the weight of the "negative" 
evidence, principally the absence of a diagnosis of bronchial 
asthma during service or for many years thereafter, exceeds 
that of the "positive" evidence of record, which basically 
amounts to the veteran's contentions, which are not deemed to 
be competent as to matters such as medical diagnosis or 
medical causation.  Cromley, 7 Vet. App. at 379;  Espiritu, 2 
Vet. App. at 495.

The competent evidence of record does not suggest that the 
veteran's current bronchial asthma was caused by or 
aggravated by his period of service.  As the evidence of 
record has not established a nexus between the claimed in-
service bronchial asthma, and the presently-diagnosed 
bronchial asthma, service connection is denied.  See Hickson, 
12 Vet. App. at 253.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bronchial asthma.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Service Connection for Laryngitis, Bronchitis, Sinusitis, and 
Pharyngitis

The veteran seeks service connection for laryngitis, 
bronchitis, sinusitis, and pharyngitis.  While he has raised 
these as separate claims, the legal analysis is the same for 
each and they will be discussed together.

He specifically asserts that he currently has residuals of 
laryngitis, bronchitis, sinusitis, and pharyngitis, that were 
first manifested during his period of active service.  He 
also indicated that his voice has been weak ever since.  He 
specifically related having two to three episodes of 
laryngitis per year.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claims and the appeals are denied.

A review of the veteran's service medical records reveals 
that his enlistment report of medical examination dated in 
August 1961 shows that upon clinical evaluation, his lungs, 
chest, sinuses, nose, and throat were all normal.  The 
associated report of medical history, shows that while he 
indicated having had a history of asthma, he denied ever 
having shortness of breath, chronic cough, pain or pressure 
in chest, sinusitis, chronic or frequent colds, running ears, 
or ear, nose, or throat trouble.

A report of medical examination dated in September 1963 shows 
that his lungs, chest, sinuses, nose, and throat were all 
normal.  A history of bronchial asthma and pertusis in 
childhood were noted, but there were no complications of 
sequela since.  The associated report of medical history 
shows that while the veteran indicated having had a history 
of asthma, he had never had shortness of breath, chronic 
cough, pain or pressure in chest, sinusitis, chronic or 
frequent colds, running ears, or ear, nose, or throat 
trouble.

Service medical records reflect that the veteran was treated 
for bilateral otitis externa from June 1964 to August 1964.  
In July 1963, he was treated for symptoms associated with a 
cold, including cough and a sore throat.  The impression was 
upper respiratory infection.  In October 1964, he treated for 
a reported bad cold, without cough or high temperature.  The 
impression was upper respiratory infection.  In February 
1965, he was treated for reported flu symptoms of nasal and 
chest congestion.  The impression was upper respiratory 
infection with bronchitis.

The veteran's July 1965 discharge report of medical 
examination shows that his lungs, chest, sinuses, nose, and 
throat were all normal.  A chest X-ray revealed no 
significant abnormality.  While the veteran was treated for 
several colds and upper respiratory infections while on 
active duty, the evidence does not show a chronic respiratory 
disorder as a result.

Post-service evidence is negative for a chronic respiratory 
disorder for many years.  The August 1995 private medical 
records from Dr. Kaplan show that while being examined for 
allergies, the veteran was diagnosed with a prior history of 
bronchial asthma.  Skin tests had shown a sensitivity to 
pollen and house dust.  Private medical records from 
Healthworks of Tennessee dated in November 1999 show that the 
veteran was treated for symptoms associated with a diagnosis 
of acute sinusitis/bronchitis.

The veteran underwent a VA nose, sinus, larynx, and pharynx 
examination, and a VA respiratory examination in August 2002.  
The respective reports show that his entire claims file was 
reviewed in conjunction with the examinations.  The examiner 
noted that the veteran had been last seen for sinus and 
congestion, and was diagnosed to have had bronchitis while in 
service.  The veteran reported difficulty swallowing, nasal 
congestion which would interfere with his breathing, 
shortness of breath, intermittent wheezing, and hoarseness in 
his voice.  The diagnoses included a history of laryngitis, 
history of chronic sinusitis, and allergic rhinitis.

Although there is evidence of treatment for otitis externa 
and upper respiratory infection, with bronchitis, during the 
veteran's period of active service, these incidents appear to 
have been acute and transitory in nature as the veteran's 
July 1965 discharge examination report shows that his lungs, 
chest, sinuses, nose, and throat were all normal.  It was 
further noted that the otitis externa, which the veteran had 
experienced in August 1964, had resulted in no complications 
or sequela.

Despite the veteran's assertions of chronic treatment for the 
various respiratory disorders since service, the 
preponderance of the competent evidence instead indicates 
that first post-service report of allergies was in August 
1995, and of treatment for acute sinusitis and bronchitis in 
November 1999.  As noted above, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, is considered as evidence 
against the claim.  Maxson, 230 F.3d at 1333.

The weight of the negative evidence exceeds that of the 
positive evidence of record, which basically amounts to the 
veteran's contentions, which are not deemed to be competent 
as to matters such as medical diagnosis or medical causation.  
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.  
The in-service incidents set forth above appear to have been 
acute and transitory in nature, there were no residuals noted 
at discharge from service, and there is no further competent 
evidence of the asserted disabilities until many years after 
service.  There is also no competent evidence of record 
establishing a nexus between the claimed in-service 
disabilities and the presently-diagnosed history of 
laryngitis, history of chronic sinusitis, and allergic 
rhinitis.  See Hickson, 12 Vet. App. at 253.

Accordingly, the veteran's claims of entitlement to service 
connection for laryngitis, bronchitis, sinusitis, and 
pharyngitis are denied.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims of entitlement to service connection for a 
laryngitis, bronchitis, sinusitis, and pharyngitis.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.



Increased Rating for Hemorrhoids

The veteran argues that his hemorrhoids are more disabling 
than contemplated by the currently-assigned noncompensable 
disability rating.  Because the current rating criteria 
mandate the continued assignment of a noncompensable 
disability rating, the appeal is denied.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) -- that the present level of the 
veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  When the requirements for 
a compensable rating of a diagnostic code are not shown, a 
noncompensable disability rating is assigned.  38 C.F.R. § 
4.31 (2007).

The RO granted service connection for hemorrhoids by rating 
action dated in July 2004, and assigned a noncompensable 
disability rating, effective as of January 8, 2004, the date 
of claim.

The veteran's hemorrhoids have been rated under pursuant to 
the rating criteria of DC 7336, which provides a 
noncompensable disability rating for mild or moderate 
hemorrhoids.  A 10 percent disability rating is to be 
assigned where there is evidence of large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue and 
evidencing frequent recurrences.  A 20 percent disability 
rating is warranted where there is persistent bleeding and 
secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, 
DC 7336 (2007).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's hemorrhoids have been properly 
rated at the noncompensable level.  Specifically, a VA 
outpatient treatment record dated in August 2003 shows that a 
rectal examination produced no evidence of hemorrhoids.  A VA 
outpatient treatment record dated in August 2004 reflects a 
notation of hemorrhoids by history.

In an April 2005 VA examination report, the veteran reported 
a history of hemorrhoids since service.  He indicated that he 
was being treated with ointments and suppositories over the 
course of the preceding 35 years, with flares ups occurring 
at least once a year.  He reported that he had good sphincter 
control, no fecal leakage or involuntary bowel movements 
needing a pad, and some intermittent bleeding. 

Physical examination revealed no colostomy, no evidence of 
fecal leakage, no signs of anemia, and no fissures.  Rectal 
examination revealed the size of the lumen was good.  There 
was one hemorrhoid about the size of a pea at the 5:00 
position, which was not thrombotic.  There was no evidence of 
bleeding, and hemoccult was negative.  The diagnosis was 
hemorrhoids.

During his hearings, the veteran reported receiving 
medication intermittently for his hemorrhoids.  He indicated 
using ointment and a cleansing pad.  He described having 
swelling, burning, and itching along with intermittent 
bleeding, with flare-ups occurring every few weeks.

The Board has weighed the evidentiary value of the veteran's 
statements against the objective physical findings.  The most 
probative competent evidence of record set forth in the April 
2005 VA examination report does not show that the veteran has 
large, thrombotic, or irreducible hemorrhoids manifested by 
excessive redundant tissue evidencing frequent recurrences at 
any time since the date of his claim.  

Further, there is no clinical evidence of any persistent 
bleeding, anemia, or the existence of any fissures.  In the 
absence of evidence to support a finding of symptomatology 
equivalent to that associated with a compensable rating, the 
Board concludes that disability or symptoms due to the 
hemorrhoids are no more than moderate, and thus are non-
compensable.  

The veteran's written statements and sworn testimony as to 
the frequency and severity of his symptoms have been 
considered.  Although he is competent to describe how the 
hemorrhoids affect him, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

Given the foregoing findings, specifically the absence of any 
large or thrombotic hemorrhoids that are irreducible with 
excessive redundant tissue evidencing or frequent 
hemorrhoidal recurrences, it is the determination of the 
Board that the service-connected hemorrhoids are not 
productive of more than moderate impairment and, therefore, a 
compensable disability rating is not warranted. 

The Board thus concludes that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's service-connected hemorrhoids. Accordingly, the 
appeal is denied.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran as required in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  

However, there's been no assertion or showing that the 
veteran's hemorrhoids have caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the requirements for an extra schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash, 8 Vet. App. at 222.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for bronchial asthma, laryngitis, 
bronchitis, sinusitis, and pharyngitis is denied.

An initial increased (compensable) disability rating for 
hemorrhoids is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


